EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please note that the amendments to the specification dated 08/15/2022 omitted previously made amendments in the entered specification dated 01/23/2022. Accordingly, this Examiner’s Amendment is made to include the omissions from the specification. 

The application has been amended as follows: 

IN THE SPECIFICATION:

On page 1, please amend the title as follows: 

[[THE]] SYSTEM AND METHOD FOR CONTROLLING [[THE]] VIRTUAL OBJECTS 

On page 1, before line 3, please insert the following heading and paragraph:
 
-- CROSS REFERENCE TO RELATED APPLICATIONS 

This patent application is a U.S. National Phase filing of commonly owned and pending PCT Application No. PCT/RU2018/050090, filed July 30, 2018, claiming priority from Russian Patent Application No. RU2017127259, filed July 31, 2017, both which are incorporated herein by reference in their entirety. -  







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623